Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses measuring visual quality degradation of digital content caused by an encoding process, the method comprising: storing, for each of a plurality of visual artefact types: a corresponding mapping from (i) quality metrics measuring visual quality degradation attributable to a given visual artefact type, measured on an objective basis, to (ii) quality metrics measuring visual quality degradation attributable to the given visual artefact type, which approximate subjective assessment by a human visual system; receiving first data for a digital content item, the first data not encoded by the encoding process; receiving second data for the digital content item, the second data encoded by the encoding process; and for at least a given one of the plurality of visual artefact types: processing the first data and second data to obtain a first quality metric measuring visual quality degradation in the digital content item attributable to the given artefact type caused by the encoding process, wherein said processing to obtain the first quality metric is performed for the plurality of visual artefact types according to a pre-defined hierarchy such that said processing is performed for a lower ordered one of the visual artefact types for at least part of the digital content item after said processing for a higher ordered one of the visual artefacts types is performed for the at least part of the digital content item; and applying the mapping, corresponding to the given artefact type, to the first quality metric to obtain a second quality metric, wherein the second quality metric measures visual quality degradation in the digital content item attributable to the given artefact type caused by the encoding process and approximates subjective assessment of the digital content item by a human visual system.

Most Pertinent Prior Arts:
US 2018/0300869

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486